DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 09 July 2019 and to Applicant’s response filed 18 October 2022.  
Claims 1–7 and 16–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–7 and 16–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Each of claims 1–7 and 16–20 falls within one of the four statutory categories. See MPEP § 2106.03. For example, each of claims 1–7 falls within category of machine, i.e., a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech, 758 F.3d at 1348–49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)); and each of claims 16–20 falls within category of process.
Step 2A – Prong 1
Exemplary claim 16 is directed to an abstract idea of managing a multi-member group payment, which is at least a certain method of organizing human activity. The abstract idea is set forth or described by the following italicized limitations: 
16. A method for multi-member group payment to a merchant through a mobile payment application, the method comprising: 
receiving, by the mobile payment application on an originating [user] mobile computing device, a request for payment by a merchant; wherein the request is for a multi-member group payment;
activating an aggregation engine on the originating mobile computing device, the aggregation engine transmits invitations for a multi-member group mobile merchant payment and processes acceptance and denials of users on one or more receiving mobile computing devices equipped with the mobile payment application; 
processing, by the mobile payment application on the originating mobile computing device, on the mobile payment transaction engine; wherein processing verifies available aggregated funds from the multi-member group and transfers the available aggregated funds to the merchant;
displaying, by the mobile payment application on the originating mobile computing device, in accordance with the mobile payment transaction engine, verification of the transfer of the available aggregated funds by the merchant to the originating [user] and the [users] one or more receiving mobile computing devices; 
updating, by the mobile payment application on the originating [user] mobile computing device, in accordance with the aggregation engine across the one or more receiving mobile computing devices equipped with the mobile payment application, a balance and a transaction history for the multi-member group.
The italicized limitations above represent certain methods of organizing human activity and/or a mental process (i.e., a process that can be performed mentally and/or with pen and paper). Therefore, the italicized limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
For example, the limitation “receiving, by … an originating [user] …, a request for payment by a merchant; wherein the request is for a multi-member group payment” is a commercial interaction. 
For example, the limitation “transmits [or sends] invitations for a multi-member group mobile merchant payment and processes acceptance and denials of users” is managing relationships or interactions between people, a sales activity, and/or a commercial interaction. Furthermore, the limitation “processes acceptance and denials of users” is a mental process.
For example, the limitation “processing … wherein processing verifies available aggregated funds from the multi-member group and transfers the available aggregated funds to the merchant” is managing relationships or interactions between people, a sales activity, and/or a commercial interaction. Furthermore, the limitation “verifies available aggregated funds from the multi-member group” is a mental process.
For example, the limitation “displaying … verification of the transfer of the available aggregated funds by the merchant to the originating [user] and the [users] …” is a sales activity or commercial interaction.
For example, the limitation “updating, by … the originating [user] … a balance and a transaction history for the multi-member group” is a fundamental economic practice, a sales activity, managing interactions between people, and/or a mental process.
Step 2A – Prong 2
Claim 16 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The additional elements are represented by the following underlined limitations: 
16. A method for multi-member group payment to a merchant through a mobile payment application, the method comprising: 
receiving, by the mobile payment application on an originating mobile computing device, a request for payment by a merchant; wherein the request is for a multi-member group payment;
activating an aggregation engine on the originating mobile computing device, the aggregation engine transmits invitations for a multi-member group mobile merchant payment and processes acceptance and denials of users on one or more receiving mobile computing devices equipped with the mobile payment application; 
processing, by the mobile payment application on the originating mobile computing device, on the mobile payment transaction engine; wherein processing verifies available aggregated funds from the multi-member group and transfers the available aggregated funds to the merchant;
displaying, by the mobile payment application on the originating mobile computing device, in accordance with the mobile payment transaction engine, verification of the transfer of the available aggregated funds by the merchant to the originating and the one or more receiving mobile computing devices; 
updating, by the mobile payment application on the originating mobile computing device, in accordance with the aggregation engine across the one or more receiving mobile computing devices equipped with the mobile payment application, a balance and a transaction history for the multi-member group.
The first additional element is “through a mobile payment application,” which is recited in the preamble. This element appears to limit the “method for multi-member group payment to a merchant” to being performed, at least in-part, by use of a mobile payment application (i.e., software). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The second additional element is “by the mobile payment application on an originating mobile computing device.” This element appears to limit the “receiving …” to be performed, at least in-part, by use of the mobile payment application on an originating mobile computing device (i.e., software on a computer). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The third additional element is “activating an aggregation engine on the originating mobile computing device, the aggregation engine.” This element appears to limit the “transmits invitations … and processes acceptance and denials of users” to be performed, at least in-part, through activation of an aggregation engine on the originating mobile computing device (i.e., through activating software on a computer). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The fourth additional element is “on one or more receiving mobile computing devices equipped with the mobile payment application.” This element appears to limit the “acceptance and denials of users” to be performed, at least in-part, by use of one or more receiving mobile computing devices equipped with the mobile payment application (i.e., a computer equipped with the software). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The fifth additional element is “by the mobile payment application on the originating mobile computing device, on the mobile payment transaction engine.” This element appears to limit the “processing …” to be performed, at least in-part, by use of the mobile payment application and transaction engine on the originating mobile computing device (i.e., software on a computer). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The sixth additional element is “by the mobile payment application on the originating mobile computing device, in accordance with the mobile payment transaction engine.” This element appears to limit the “displaying …” to be performed, at least in-part, by use of the mobile payment application and transaction engine on the originating mobile computing device (i.e., software on a computer). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The seventh additional element is “the originating and the one or more receiving mobile computing devices.” This element appears to limit the “transfer of the available aggregated funds by the merchant” to be a transfer to mobile computing devices (i.e., computers). This element amounts to mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The eighth additional element is “by the mobile payment application on the originating mobile computing device, in accordance with the aggregation engine across the one or more receiving mobile computing devices equipped with the mobile payment application.” This element appears to limit the “updating …” to be performed, at least in-part, by use of the mobile payment application on the originating mobile computing device and in accordance with the engine and application on the plurality of devices (i.e., software on a computer in accordance with a result of other software/devices). This element amounts to mere instructions to implement the abstract idea on a computer and/or mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
In view of the above, the eight “additional elements” individually do not provide a practical application of the abstract idea. Furthermore, the eight “additional elements” in combination amount to a plurality of mobile devices each with an application/engine, where such computers and software amount to mere instructions to implement the abstract idea on a computer(s) and/or mere use of a generic computer component(s) as a tool to perform the abstract idea. Therefore, these elements in combination do not provide a practical application. The combination of additional elements does no more than generally link the use of the abstract idea to a particular technological environment, i.e., an environment of computer hardware/software in communication with one another (a network of computing devices), and for this additional reason, the combination of additional elements does not provide a practical application of the abstract idea.
Step 2B
Claim 16 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The reasons for reaching this conclusion are substantially the same as the reasons given above in § Step 2A – Prong 2. For brevity only, those reasons are not repeated in this section.
Dependent Claims 17–20
Dependent claims 17–20 fail to cure this deficiency of independent claim 16 (set forth above) and are rejected accordingly. Particularly, claims 17–20 recite limitations that represent (in addition to the limitations already noted above) either the abstract idea or an additional element that is merely extra-solution activity, mere use of instructions and/or generic computer component(s) as a tool to implement the abstract idea, and/or merely limits the abstract idea to a particular technological environment. For example, claim 20 recites “a multi-member vote to activate the multi-member group payment,” which is managing relationships or interactions between people, a sales activity, a commercial interaction, and/or a mental process. 
Claims 1–7
Claims 1–7 contain language similar to claims 16–20 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1–7 are also rejected under 35 U.S.C. § 101.  
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–7 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
As per claim 1, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “when executed cause, the mobile payment application to … activate a mobile payment aggregation engine; wherein the mobile payment aggregation engine is equipped to communicate with a network of financial servers and the plurality of one or more mobile computing devices to verify credit of the users” in the application as filed.
Furthermore, claim 1 recites, in-part, “activate an aggregation engine” and “activate a mobile payment aggregation engine.” These limitations appear to require two separate activations of two separate engines. For example, neither limitation uses “said” or “the” in referring to the other engine or activation. Applicant’s disclosure appears to only disclose a single aggregation engine, e.g., element 150. Therefore, the amendment is considered new matter.
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–7 and 16–20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the one or more mobile computing devices having a mobile payment application stored on memory.” This limitation makes clear that the structure of the system comprising the one or more mobile devices includes structure of a software program, i.e., “a mobile payment application.” 
However, the claim further recites positive limitations of other software programs, i.e.,  “aggregation engine,” “mobile payment aggregation engine,” and “mobile payment transaction engine,” but is not clear as to whether those additional software programs are included in the structure of the claimed system. For example, claim 1 recites “the aggregation engine transmits invitations for a multi-member group mobile merchant payment and processes acceptance and denials of users on the one or more mobile computing devices equipped with the mobile payment application,” which is a positive limitation of the “aggregation engine,” but the claim is unclear as to whether this “aggregation engine” is included within the system. Therefore, the metes and bounds of claim 1 are unclear.
Dependent claims 2–7 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim 16 recites the limitation “the mobile payment transaction engine” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 17–20 fail to cure this deficiency of independent claim 16 (set forth directly above) and are rejected accordingly.
Furthermore, claim 17 recites “the aggregation engine is processing on a remote server.” This limitation contradicts base claim 16, which requires “activating an aggregation engine on the originating mobile computing device, and therefore renders dependent claim 17 indefinite.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–7, 16–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ramakrishna et al. (US 9,218,594 B2) (“Ramakrishna”), in view of Cavagnaro (US 8,170,922 B2).
As per claim 16, Ramakrishna discloses a method for multi-member group payment to a merchant through a mobile payment application (at least abstract), the method comprising: 
receiving, by the mobile payment application on an originating mobile computing device, a request for payment by a merchant; wherein the request is for a multi-member group payment (abstract; 3:40–49; 4:1–9);
activating an aggregation engine on the originating mobile computing device, the aggregation engine transmits invitations for a multi-member group mobile merchant payment and processes acceptance and denials of users on one or more receiving mobile computing devices equipped with the mobile payment application (5:30–55); 
processing, by the mobile payment application on the originating mobile computing device, on the mobile payment transaction engine; wherein processing verifies available aggregated funds from the multi-member group and transfers the available aggregated funds to the merchant (5:57–6:10; 6:61–63; 7:1–13); [and]

updating, by the mobile payment application on the originating mobile computing device, in accordance with the aggregation engine across the one or more receiving mobile computing devices equipped with the mobile payment application, a balance and a transaction history for the multi-member group (5:20–23 & 63–66; 6:3–5).
Ramakrishna does not expressly disclose displaying, by the mobile payment application on the originating mobile computing device, in accordance with the mobile payment transaction engine, verification of the transfer of the available aggregated funds by the merchant to the originating and the one or more receiving mobile computing devices.
Cavagnaro teaches displaying, in accordance with [a] mobile payment transaction engine, verification of the transfer of the available aggregated funds by the merchant to the originating and the one or more receiving mobile computing devices (14:39–52; 1:60–2:47 discussion of contributor software module; 6:26–7:4).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the mobile payment application(s) on the mobile devices to display verification, as taught by Cavagnaro, so that each contributor may possess and view a record of the transaction and their contribution. 
As per claim 17, Ramakrishna/Cavagnaro teach the method of claim 16, wherein the aggregation engine is processing on a remote server and transfers the requested information through a wireless network (Ramakrishna, 4:10–21).
As per claim 18, Ramakrishna/Cavagnaro teach the method of claim 16, wherein the transaction engine is processing on a remote server and transferring the requested information through a wireless network (Ramakrishna, 4:10–21).
As per claim 20, Ramakrishna/Cavagnaro teach the method of claim 16, wherein receiving the request on the originating mobile computing device for a multi-member group payment, further comprises a multi-member group vote to activate the multi-member group payment (Ramakrishna, 5:45–66, multiple friends can reject/accept request, which reads on “multi-member” group vote).
Claim 1 contains language similar to claim 16 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1 is also rejected under 35 U.S.C. § 103 as unpatentable over Ramakrishna/Cavagnaro.
As per claim 2, Ramakrishna/Cavagnaro teach the system of claim 1, wherein the mobile payment aggregation engine resides on a remote server and is accessed through network communications on the one or more mobile computing devices equipped with the mobile payment application (Ramakrishna, 4:10–21).
As per claim 3, Ramakrishna/Cavagnaro teach the system of claim 1, wherein the mobile payment aggregation engine is equipped to perform real-time updates utilizing the network communications of the one or more mobile computing devices equipped with the mobile payment application (Ramakrishna, 5:30–67).
As per claim 4, Ramakrishna/Cavagnaro teach the system of claim 1, wherein further comprising a database server, wherein the database server maintains records of the accounts for the one or more mobile computing devices equipped with the mobile payment application (Ramakrishna, 6:1–67).
As per claim 5, Ramakrishna/Cavagnaro teach the system of claim 1, wherein the mobile payment transaction engine is equipped to asynchronously process the financial transaction between the users and a merchant (Ramakrishna, 5:30–67). 
As per claim 6, Ramakrishna/Cavagnaro teach the system of claim 1, wherein the mobile payment transaction engine is equipped to communicate over a wireless network to verify financial funds are available to process the financial transaction between the users and a merchant (Ramakrishna, 5:57–6:10; 6:61–63; 7:1–13).
As per claim 7, Ramakrishna/Cavagnaro teach the system of claim 1, wherein the mobile payment transaction engine is equipped to display within the graphical user interface of the mobile payment application, transaction history of the goods or services for which the payment transaction between the users and a merchant has initialized (Ramakrishna, fig. 5, 506).
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Ramakrishna and Cavagnaro, in view of Itwaru (US 2012/0290415 A1).
As per claim 19, Ramakrishna/Cavagnaro teach the method of claim 16, but does not expressly teach wherein receiving the request on the originating mobile computing device for a multi-member group payment, further comprises scanning a merchant invoice with the originating mobile computing device equipped with the mobile payment application.
Itwaru teaches request comprises scanning a merchant invoice with an originating mobile computing device equipped with a mobile payment application ([0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ramakrishna/Cavagnaro to include scanning taught by Itwaru in order to effectuate the request through an image scan. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685